ACCEPTED
                                                                                                                                14-14-00818-CV
                                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
                                                                                                                           5/18/2015 2:49:45 PM
                                                                                                                          CHRISTOPHER PRINE
                                                                                                                                         CLERK

                              CITY OF HOUSTON                                                                 Annise D. Parker

                                                 Legal Department                                             Mayor
                                                                                                           FILED
                                                                                                            Donna L.INEdmundson
                                                                                                    14th COURT     OF APPEALS
                                                                                                            City Attorney
                                                                                                       HOUSTON,        TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    5/18/2015  2:49:45
                                                                                                            Houston,      PM77001-0368
                                                                                                                      Texas
                                                                                                            City Hall Annex
                                                                                                    CHRISTOPHER         A. PRINE
                                                                                                            900 Bagby, 4th Floor
                                                                                                              Clerk
                                                                                                            Houston, Texas 77002

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov
                                                       May 18, 2015

          Via E-Filing

          Hon. Christopher A. Prine
          Clerk of the Court
          Fourteenth Court of Appeals
          301 Fannin
          Houston, TX 77002

          Re:       No. 14-14-00818-CV; City of Houston v. Kelley Street Associates, LLC; in
                    the Court of Appeals for the Fourteenth District of Texas at Houston

          Dear Mr. Prine:

                The undersigned will present oral argument for the City of Houston in this
          case, which is scheduled for argument before the Fourteenth Court of Appeals on
          May 20, 2015, at 2:00 pm.

                                                                         Sincerely,

                                                                         /s/ Robert W. Higgason

                                                                         Robert W. Higgason
                                                                         Senior Assistant City Attorney
                                                                         832.393.6481
                                                                         robert.higgason@houstontx.gov

          cc:       H. Miles Cohn


Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green